72 So.3d 799 (2011)
Barbara BATES and Susan Michaels, Appellants,
v.
HARBOR COMMUNITIES, LLC, Appellee.
No. 4D11-953.
District Court of Appeal of Florida, Fourth District.
October 19, 2011.
Rehearing Denied November 18, 2011.
W. Trent Steele of the Law Offices of W. Trent Steele, Hobe Sound, for appellants.
R. Bowen Gillespie of Gillespie & Allison, P.A., Boca Raton, for appellee.
*800 PER CURIAM.
Dismissed. See Taggart v. Morgan, 943 So.2d 250 (Fla. 3d DCA 2006).
MAY, C.J., STEVENSON and CIKLIN, JJ., concur.